Case 1:19-cv-24291-BB Document 5 Entered on FLSD Docket 10/22/2019 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 19-CV-24291-BB

Plaintiff:
Lie CPP20190

Defendant:
UNTUCKIT, LLC, a foreign limited liability company

01266

 

For:

Pelayo M. Duran, Esq.

LAW OFFICE OF PELAYO DURAN, P.A.
4640 N.W. 7th Street

Miami, FL 33126

Received by Elizabeth Bockmeyer on the 18th day of October, 2019 at 2:52 pm to be served on Untuckit, Lic, A
Foreign Limited Liability Company Registered Agent: Corporate Creations Network, Inc., 11380 Prosperity
Farms Road #221e, Palm Beach Gardens, FL 33410.

|, Elizabeth Bockmeyer, do hereby affirm that on the 21st day of October, 2019 at 12:12 pm, I:

CORPORATE REGISTERED AGENT EMPLOYEE: served by delivering a true copy of the SUMMONS IN A CIVIL
ACTION, COMPLAINT, COMPOSITE EXHIBIT A, EXHIBIT B and PRESERVATION LETTER with the date and
hour of service endorsed thereon by me, to: Raziur Rahman who is an employee for the Registered Agent for
Untuckit, Lic, A Foreign Limited Liability Company at the address of 14380 Prosperity Farms Road, #221E,
Palm Beach Gardens, FL 33410, and informed said person of the contents therein, in compliance with Federal
Rules of Civil Procedure, Florida Statute 48.081(3)(a) or other state statute as applicable after having first made an
attempt during registered agent hours and the registered agentnot being available.

Description of Person Served: Age: 40, Sex: M, Race/Skin Color: Middle Eastern, Height: 5'11, Weight: 175, Hair:
Black, Glasses: N

Under penalties of perjury, | declare that | have read the foregoing and that the facts stated in it are true. | am over
the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
county in which service was effected in accordance with State Statutes.

  

 

 

ligabeth Bockmeyer
Process Server-1156

Civil Process, LLC
7350 NW 77 ST
Medley, FL 33166
(305) 375-9111

Our Job Serial Number: CPP-2019001266
Ref: Ariza v. Untuckit, LLC
